
	
		II
		111th CONGRESS
		2d Session
		S. 3114
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve communication to consumers when there is a
		  food recall. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumer Recall Notification
			 Act.
		2.Improving
			 communication to the public regarding Class I food recalls
			(a)DefinitionsIn
			 this section:
				(1)Class I
			 recallThe term Class I recall refers to a food
			 recall described in section 7.3(m)(1) of title 21, Code of Federal
			 Regulations.
				(2)FacilityThe
			 term facility has the meaning given that term in section 415 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d).
				(b)Communication
			 of informationThe Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs and in consultation with the
			 Secretary of Agriculture, shall improve communication between State entities,
			 State and local health departments, and facilities in order to provide
			 consumers with more, and timely, notification of Class I recalls by—
				(1)developing and
			 distributing national and regional advisories concerning Class I
			 recalls;
				(2)developing
			 standardized formats for such advisories, in written and broadcast form, to be
			 used by Federal, State, and local health or food safety agencies; and
				(3)providing
			 frontline health professionals, such as emergency department practitioners,
			 pediatricians, and family practitioners, with information about symptoms to
			 document and tests that should be performed to diagnose foodborne illness in
			 relation to specific regional outbreaks that may occur as a result of an
			 adulterated product.
				(c)Distribution of
			 information
				(1)Requirement to
			 notify retailers and restaurantsA facility that is subject to a
			 Class I recall or a supplier that supplied products subject to such a recall
			 shall notify applicable retail establishments and restaurants within 24 hours
			 of the public announcement of such recall.
				(2)InformationIn
			 order to distribute information as necessary to carry out this Act, the
			 Commissioner of Food and Drugs may, notwithstanding any other provision of
			 law—
					(A)share commercial
			 or financial information and lists of facilities registered with such
			 Commissioner, with Federal, State, local, and foreign agencies, provided such
			 agencies assure confidentially of the information;
					(B)publish on the
			 Internet website of the Food and Drug Administration a list of retail
			 establishments, restaurants, and locations that sell or have sold products that
			 are subject to a Class I recall; and
					(C)require on-site
			 notification of a recalled product by posting notification in the freezer case
			 or shelving unit in the retail establishment where the product is sold.
					(3)EnforcementA
			 facility that has not provided a notification as described under paragraph (1)
			 shall be liable to the United States for a civil penalty in an amount of $1,000
			 per day, per notification of each level of distribution, that has not been made
			 within 24 hours of the public announcement of the applicable Class I recall.
			 Paragraphs (5), (6), (7) of section 303(f) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333(f)) shall apply to a violation described in the
			 preceding sentence in the same manner as such paragraphs apply to a violation
			 of paragraph (1) of such section 303(f).
				(d)Notification to
			 consumers by retail establishments
				(1)In
			 generalRetail establishments that use a customer card system to
			 track customer purchases or demographics shall use such tracking information in
			 the event of a Class I recall to notify those customers that purchased a
			 recalled product of the dangers of eating such product. Customers shall be
			 notified by phone using the phone number the customer used to apply for the
			 card and a letter mailed to the address the customer used to apply for the
			 card.
				(2)EnforcementA
			 retail establishment that fails to comply with paragraph (1) shall be liable to
			 the United States for a civil penalty in an amount of $100 per applicable
			 customer for which a notification of such recall has not been attempted.
			 Paragraphs (5), (6), (7) of section 303(f) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333(f)) shall apply to a violation described in the
			 preceding sentence in the same manner as such paragraphs apply to a violation
			 of paragraph (1) of such section 303(f).
				
